Case 2:18-cv-03629-GW-JC Document 284 Filed 01/17/20 Page 1 of 2 Page ID #:16055




    1    MARC A. FENSTER (Bar No.                  TED DANE (Bar No. 143195)
         181067)                                   ted.dane@mto.com
    2    mfenster@raklaw.com                       PETER E. GRATZINGER (Bar No.
         REZA MIRZAIE (Bar No. 246953)             228764)
    3    rmirzaie@raklaw.com                       peter.gratzinger@mto.com
         BRIAN D. LEDAHL (Bar No.                  ZACHARY M. BRIERS (Bar No. 287984)
    4    186579)                                   zachary.briers@mto.com
         bledahl@raklaw.com                        BRIAN J. SPRINGER (Bar. No. 309094)
    5    PAUL KROEGER (Bar No. 229074)             brian.springer@mto.com
         pkroeger@raklaw.com                       MUNGER, TOLLES & OLSON LLP
    6    C. JAY CHUNG (Bar No. 252794)             350 South Grand Avenue
         jchung@raklaw.com                         Fiftieth Floor
    7    PHILIP X. WANG (Bar No. 262239)           Los Angeles, California 90071-3426
         pwang@raklaw.com                          Telephone: (213) 683-9100
    8    RUSS, AUGUST & KABAT                      Facsimile: (213) 687-3702
         12424 Wilshire Boulevard
    9    12th Floor                                PETER A. DETRE (Bar No. 182619)
         Los Angeles, California 90025             peter.detre@mto.com
  10     Telephone: (310) 826-7474                 MUNGER, TOLLES & OLSON LLP
         Facsimile: (310) 826-6991                 560 Mission Street
  11                                               Twenty-Seventh Floor
         Attorneys for Realtime Adaptive           San Francisco, California 94105-3089
  12     Streaming LLC                             Telephone: (415) 512-4000
                                                   Facsimile: (415) 512-4077
  13
                                                   Attorneys for Defendants Google LLC
  14                                               and YouTube, LLC
  15
                              UNITED STATES DISTRICT COURT
  16
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  17
  18
     REALTIME ADAPTIVE                              Case No. CV 18-3629-GW-JCx
  19 STREAMING LLC,
                                                    ORDER GRANTING JOINT
  20                 Plaintiff,                     STIPULATION TO STAY CASE
  21          vs.                                   PENDING COMPLETION OF
                                                    INTER PARTES REVIEW
  22 GOOGLE LLC, and YOUTUBE, LLC,                  PROCEEDINGS
  23                 Defendants.
  24
  25
  26
  27
  28
        [PROPOSED] ORDER GRANTING STIPULATION TO
        STAY CASE PENDING INTER PARTES REVIEW                               2:18-CV-03629-GW-JC
Case 2:18-cv-03629-GW-JC Document 284 Filed 01/17/20 Page 2 of 2 Page ID #:16056




    1         The Court, having considered the Joint Stipulation to Stay Case Pending
    2 Completion of Inter Partes Review Proceedings entered into by and between
    3 Plaintiff Realtime Adaptive Streaming LLC and Defendants Google LLC and
    4 YouTube, LLC, and for good cause being shown,
    5         IT IS HEREBY ORDERED that:
    6         1. This case shall be stayed and all deadlines and hearings shall be vacated;
    7             and
    8         2. The parties shall file a status report within ten (10) business days from
    9             when the PTAB issues its final written decision in the ’477 IPR (IPR2019-
  10              01035).
  11
  12          IT IS SO ORDERED.
  13
  14
  15 DATED: January 17, 2020
  16
  17
                                                            Hon. George H. Wu
  18
                                                         United States District Judge
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        [PROPOSED] ORDER GRANTING STIPULATION TO
        STAY CASE PENDING INTER PARTES REVIEW      -2-                        2:18-CV-03629-GW-JC
